Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in India on 5 November 2018. It is noted, however, that applicant has not filed a certified copy of the 16/605,354 application as required by 37 CFR 1.55.
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the claimed subject matter:

Claim 1: show the apparatus with every major feature mentioned, specifically the plurality of baffles.

must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.


The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Figure 3 Element 300.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3: It is unclear in the claim language what “a predefined shape” of the agitation chamber is.
Claim 12: It is unclear in the claim language what “a predetermined shape” of the baffles are.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 – 4 and 9 – 12 are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. (Chinese Patent No. 102068955A hereinafter Sun) in view of Song et al. (U.S. Patent No. 9,707,526 B2 hereinafter Song).

Regarding Claim 1, Sun teaches an apparatus for agitation of fluids (figure 1), comprising: an agitation chamber (figure 1: cylindrical tube 3); an impeller configured for agitation (figure 1: agitator 8) that comprises a shaft (figure 1: shaft attached to agitator 8), and a plurality of blades (figure 1: plurality of blades attached to agitator 8); and a plurality of baffles having a triangular cross-section with sharp edges pointing towards the impeller (figure 1 & figure 2a: baffle plates 7), such that the sharp edges of the plurality of baffles cut a flux of fluid under circulation to produce turbulence, and a portion of the fluid impinging at the sharp edge is divided in two opposite directions which impinge on the wall of the agitation chamber and rebound back to the impeller and the blades (intended use: the preceding claim language beginning with such that the sharp edges is considered intended use & the triangular shape of baffle plates 7 is structurally capable of this); wherein the plurality of baffles are placed on a side wall of the agitation chamber (figure 1 & figure 2a: baffle plates 7 are on the side walls); and wherein the such that an area of contact is considered intended use & baffle plates 7 with their varying width is structurally capable of this).  “Apparatus claims cover what a device is, not what a device does” (emphasis in original) Hewlett-Packard v. Bausch & Lomb Inc. 15 USPQ2d 1525, 1528 (Fed. Cir. 1990). It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987).
Sun is silent on an apparatus that comprises a motor.
Song teaches an apparatus that comprises a motor (C3 L40 – 46: “the stirrer may be equipped with … an impeller … and a motor for driving”).
Sun and Song are analogous in the field of baffled stirring tanks used for industrial purposes. It would have been obvious to one skilled in the art before the effective filing date to modify the apparatus of Sun with the motor of Song in order to automatically and consistently drive the agitator at high speeds.

Regarding Claim 2, Sun teaches the apparatus (figure 1) of claim 1, wherein the fluid (abstract: fluids are used in this reactor) is selected from a group of non-newtonian fluid (intended use: non-newtonian fluid is considered intended use).  

Claim 3, Sun teaches the apparatus (figure 1) of claim 1, wherein the agitation chamber has a predefined shape (figures 1 & 2a: cylindrical tube 3 has a predefined shape).  

Regarding Claim 4, Sun teaches the apparatus (figure 1) of claim 1, wherein the motor of the impeller is connected at one end of the shaft and the blades are connected at another end of the shaft (figure 1: agitator 8 has blades at one end of the shaft & abstract: a motor is not explicitly taught but one of ordinary skill in the art would understand that an industrial purpose reactor has an agitator driven by a motor at the other end).  

Regarding Claim 9, Sun teaches the apparatus (figure 1) of claim 1.
Sun is silent on the plurality of baffles have a width gradient in the range of 0.03 - 0.08.  
Absent any unexpected results, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have the plurality of baffles have a width gradient in the range of 0.03 - 0.08, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Regarding Claim 10, Sun teaches the apparatus (figure 1) of claim 1. 
Sun is silent on the plurality of baffles are made of at least one of: polymer, steel, alloys, and glass.  
Song teaches the plurality of baffles are made of at least one of: polymer, steel, alloys, and glass (C3 L52 – 62: plastic is considered a teaching on polymer and metal is considered a teaching on alloy).  


Regarding Claim 11, Sun teaches the apparatus (figure 1) of claim 1, wherein the plurality of baffles are placed at an interval of predefined angle between 30ᵒ to 180ᵒ on the side wall of the agitation chamber (figures 1 & 2a: baffle plates 7 are placed at ~90ᵒ intervals).  

Regarding Claim 12, Sun teaches the apparatus (figure 1) of claim 1, wherein a predetermined shape of the plurality of baffles (figures 1 & 2a: baffle plates 7 are considered having predefined shape) is configured to enhance and aid a mixing rate, a cooling rate, and a heating rate of fluids (the plurality of baffles’ triangular shape, or whichever shape embodiment we are relying on, is considered capable of enhancing and aiding the mixing rate based on the speed of the impeller, which would inherently have an effect on the heating and cooling rate of the fluids). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY Y HUAN whose telephone number is (571)272-2612. The examiner can normally be reached 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY Y HUAN/Examiner, Art Unit 1774                                                                                                                                                                                                        

/ANSHU BHATIA/Primary Examiner, Art Unit 1774